United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-30640
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BILLY WRAY WITHAM,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 01-CR-30028-ALL
                       --------------------

Before JONES, STEWART and DENNIS, Circuit Judges:

PER CURIAM:*

           Billy Wray Witham was convicted on two counts of drug

felony charges and one enhancement count for two prior drug felony

convictions.   Witham received a life sentence.        Witham argues

on appeal that his counsel rendered ineffective assistance by

failing to inform him of the mandatory life imprisonment penalty

prescribed by the enhancement count.   Witham contends that but for

counsel’s omission, he would have pleaded guilty.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-30640
                                 -2-

            This court generally does not review ineffective-

assistance-of-counsel claims on direct appeal unless such claims

were first raised in district court or the record is adequately

developed to permit review.   See United States v. Bounds, 943 F.2d

541, 544 (5th Cir. 1991).     The instant claim was not raised in

district court, and the record is not sufficient to warrant our

review in the instant appeal.     The instant appeal is therefore

DISMISSED without prejudice to Witham’s right to raise the instant

claims in a motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255.

          APPEAL DISMISSED.